DUGGAN, J.,
dissenting. The issue in this case is whether the legislature intended to require that interest be awarded on all child support arrearages from the time each child support payment is due. Because I believe that the legislature did not intend to require interest in these circumstances, I would hold that an award of interest on child support arrearages is within the sound discretion of the trial court.
Because this is a question of statutory analysis, we begin with the plain language of the statute. Blacktkorne Group v. Pines of Newmarket, 150 N.H. 804, 806 (2004). We interpret statutes, however, in the context of the overall statutory scheme and not in isolation. Id. By doing so, we are better able to discern the legislature’s intent and to interpret statutory language in light of the policy or purpose sought to be advanced by the statutory scheme. Id.
RSA 458:17, YII (2004) provides that child support orders “shall be deemed judgments” and, as such, “shall be given full faith and credit by all jurisdictions of this state.” RSA 336:1, II (Supp. 2004) establishes the “annual simple rate of interest on judgments.” Read together, these two statutes merely establish the rate of interest on a child support judgment, and do not, by their own weight, require interest in every case in which there is a child support arrearage.
While the majority’s reading of the statutes is plausible, it is equally plausible that the intent of RSA 458:17, VII was to elevate child support payments to judgments so that, as judgments, they would be given full faith and credit by all courts in New Hampshire. Indeed, since this purpose is expressly stated in the second sentence of the statute, it may have been paramount. See RSA 458:17, VII. Thus, whether interest under RSA 336:1, II is mandatory cannot be resolved by the plain language of RSA 458:17, VII because the statute, on its face, is unclear.
*780When we have addressed statutory schemes that are unclear with respect to the award of interest, we have been consistently reluctant to find a legislative intent to require such an award. Three recent cases demonstrate this approach.
In Nault v. N & L Development Co., 146 N.H. 85, 37 (2001), we construed two statutes that explicitly require interest on certain judgments. See RSA 524:1-a (1997) (interest in actions on debts or accounts stated or for liquidated damages); RSA 524:l-b (Supp. 2004) (interest on a verdict or finding of pecuniary damages).1 In Nault, the issue was whether the plaintiff was entitled to post-judgment interest under RSA 524:l-b. Nault, 146 N.H. at 36. We noted that while RSA 524:1-a specifically provides for post-judgment interest, RSA 524:1-b is silent. Id. at 37. Relying upon the legislative history and the principle of statutory construction that statutes on the same subject matter should be construed as consistent with each other, we held that “courts may award post-judgment interest” under RSA 524:1-b. Id. at 39 (emphasis added).
Here, as in Nault, there is another statute on the same subject matter. See RSA 161-C:23 (2002). RSA 161-C:23 is part of the statutory scheme that governs cases where the department of health and human services is collecting child support as reimbursement for public assistance payments. See RSA ch. 161-C (2002 & Supp. 2004). With respect to interest in those cases, RSA 161-C:23 provides:
Interest at the rate specified in RSA 336:1 on any support debt due and owing to the department ... may be collected by the commissioner. No provision of this chapter shall be construed to require the commissioner to maintain interest balance due accounts, and said interest may be waived by the commissioner, if said waiver would facilitate the collection of the debt.
Thus, when the legislature did address interest on child support payments, it expressly made interest discretionary. See RSA 161-C:23. Because RSA 458:17, VII is also part of the statutes governing child support and thus addresses the same subject matter as RSA 161-C:23, it should be construed similarly to make the award of interest discretionary.
Our reluctance to impose a rule of mandatory interest is also evidenced in Lakin v. Daniel Marr & Son Co., 126 N.H. 730, 732-33 (1985). In LaJcin, we held that a workers’ compensation carrier was not entitled to interest *781on a certain lien. Id. at 731. We reached this result because the statute in question made no express provision for interest on the lien and we did not find such provision “by reasonable implication.” Id. at 732. We concluded that to engraft an interest requirement on to the statute would be inconsistent with the workers’ compensation statute. Id. at 733. Moreover, the statute specifically provides for interest on some awards and contains “long, detailed and meticulous definitions of rights.” Id. at 732 (quotation and ellipses omitted). We thus concluded that “[t]he legislature certainly knows how to deal with interest in this area, and we therefore cannot infer that it was through mere inadvertence that it failed to provide for ... interest [on a lien].” Id. at 733.
Similarly, the legislature here has adopted a complex, comprehensive and detailed statutory scheme for the calculation of child support, see RSA ch. 458-C (2004), and specifically addressed interest on child support payments in RSA 161-C:23. There is no reasonable implication that the failure to address interest in RSA 458:17, VII was inadvertent and we “cannot read words into the statute which the legislature did not see fit to insert.” Lakin, 126 N.H. at 732 (quotation and brackets omitted).
Finally, requiring the court to award interest in every case is also inconsistent with our holding in In the Matter of Nyhan and Nyhan, 147 N.H. 768, 771-72 (2002). In Nyhan, we held that the trial court erred in concluding that RSA 336:1 must be applied to award interest on a property settlement as part of a divorce decree. Id. Instead, we concluded that an award of interest may be proper in an appropriate case and that that determination was within the trial court’s sound discretion to equitably distribute property consistent with the statutory requirements. Id. at 771 (noting that an award of interest as part of the marital property is “tied to the considered judgment of the equity court in arriving at a degree of parity called fairness” (quotation omitted)).
Similarly, our deferential standard of review of child support awards evidences the discretion afforded trial courts in awarding child support. See Wheaton-Dunberger v. Dunberger, 137 N.H. 504, 507 (1993). For example, when a trial court makes a finding that warrants a deviation from the child support guidelines, we will uphold the decision absent an unsustainable exercise of discretion. See id.; cf. State v. Lambert, 147 N.H. 295, 296 (2001) (explaining unsustainable exercise of discretion standard). Consistent with that discretion, a trial court should have authority to award interest in cases like this one where a significant arrearage has accrued over a long period of time, or to waive interest in a case where *782only a small sum is slightly overdue or where waiving interest would facilitate the collection process.
Our reluctance to find that interest is required where the statute is silent is consistent with our recognition that this issue is primarily one for the legislature. See Nault, 146 N.H. at 37; Lakin, 126 N.H. at 732. Requiring that interest be awarded automatically to all overdue child support payments will affect a large number of cases and impose an onerous burden on the trial courts. Accordingly, I would adhere to our practice, as demonstrated by our previous decisions, of declining to impose a mandatory award of interest in the absence of clear legislative intent.

 The petitioner in this case did not rely upon either of these statutes in the trial court.